Case 1:18-cr-00601-PGG Document 330
                                326 Filed 08/10/20
                                          07/27/20 Page 1 of 4
                                                             2
Case 1:18-cr-00601-PGG Document 330
                                326 Filed 08/10/20
                                          07/27/20 Page 2 of 4
                                                             2
                                     Case 1:18-cr-00601-PGG Document 330 Filed 08/10/20 Page 3 of 4



The application for compassionate release is denied. On August 13, 2019, Torres – who is a
citizen of Venezuela -- pled guilty to conspiring to distribute, and possess with intent to
distribute, 500 grams of cocaine on board a vessel subject to the jurisdiction of the United States.
(Aug. 13, 2019 Plea Tr. (Dkt. No. 115) at 11) Torres’s guilty plea arose from his participation in
trafficking 624 kilograms of cocaine on a vessel located approximately 350 nautical miles off the
coast of Barbados. (PSR ¶ 8) The vessel was intercepted by the U.S. Coast Guard, which seized
the cocaine. (Feb. 20, 2020 Sentencing Tr. (Dkt. No. 263) at 9) Torres is a skilled mechanic and
sailor who was working as a deckhand on the vessel. In the plea agreement, the parties
stipulated that Torres possessed a firearm onboard the vessel. (Id. at 10) Consequently, Torres
faced a Sentencing Guidelines range of 210 to 262 months’ imprisonment, with a mandatory
minimum sentence of 60 months’ imprisonment pursuant to 21 U.S.C. § 960(b)(2)(B). (Id. at 3)
This Court granted a variance down to the statutory mandatory minimum of five years. The
Court’s variance was premised on the fact that Torres operated at the absolute bottom of the
charged conspiracy, and participated in the voyage – at great risk to himself – as a result of
economic desperation. (Id. at 9-13; see also Judgment (Dkt. No. 236) at 2)

Torres now seeks “compassionate release . . . and immediate deportation to [his] country in
order to be reunited with [his] family.” (July 14, 2020 Def. Ltr. (Dkt. No. 326) at 1) Torres states
that his grandmother and two other family members have died – presumably in Venezuela – as
a result of contracting the COVID-19 virus. (Id.)

The Government opposes Torres’s application, asserting that (1) he “has failed to establish that
there are ‘extraordinary and compelling reasons’ for relief under § 3582(c)”; and (2) “the balance
of the Section 3553(a) factors serves as an independent basis for denial of the motion.” (Aug. 4,
2020 Govt. Ltr. (Dkt. No. 329) at 1)

On May 28, 2020, Torres submitted a request for compassionate release to the Bureau of Prisons
(“BOP”). The warden of his facility denied that application on June 11, 2020. (Id. at 3; Id., Exs.
A, B) Torres filed the instant application on July 14, 2020. (Id.) The Court concludes that
Torres has exhausted his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A)(i).

Torres’s application fails on the merits, however. He is 41 years old, and he has no medical
conditions that make him susceptible to the COVID-19 virus. (See Torres PSR at 3, ¶¶ 56-57;
Aug. 4, 2020 Govt. Ltr., Ex. C) Defendant does not assert that he is currently ill, or that he has
any medical issues that are not being addressed by the Bureau of Prisons. (July 14, 2020 Def. Ltr.
(Dkt. No. 326) at 1) Defendant’s request for COVID-19 testing, and his familial losses –
standing alone – are not “extraordinary and compelling” reasons justifying his release. See
United States v. Simmons, No. 15 CR. 445 (PAE), 2020 WL 1847863, at *1 (S.D.N.Y. Apr. 13,
2020) (denying compassionate release where defendant “does not fit into any heightened risk
category for COVID-19”).
                                   Case 1:18-cr-00601-PGG Document 330 Filed 08/10/20 Page 4 of 4




Accordingly, Torres’s application for compassionate release is denied. The Clerk of Court is
directed to terminate the motion (Dkt. No. 326). A copy of this memo endorsement will be
mailed to Defendant by Chambers.


                                                                              August 10, 2020
